Exhibit 10.1

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), dated as of April 26, 2013
(the “Effective Date”), among SILICON VALLEY BANK, a California corporation
(“Bank”), ARI NETWORK SERVICES, INC. , a Wisconsin corporation (“ARI”) and
PROJECT VIKING II ACQUISITION, INC., a Wisconsin corporation (“Viking”, and
together with ARI, individually and collectively, jointly and severally, the
“Borrower”), provides the terms on which Bank shall lend to Borrower and
Borrower shall repay Bank.  The parties agree as follows:

1

ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

2

LOAN AND TERMS OF PAYMENT

2.1

Promise to Pay.  Borrower hereby unconditionally, individually and collectively,
jointly and severally, promises to pay Bank the outstanding principal amount of
all Credit Extensions and accrued and unpaid interest thereon as and when due in
accordance with this Agreement.

2.1.1

Revolving Advances.

(a)

Availability.  Subject to the terms and conditions of this Agreement, so long as
Borrower demonstrates pro-forma compliance with the financial covenants
contained in Section 6.7, Bank shall make Advances not exceeding the
Availability Amount.  Amounts borrowed under the Revolving Line may be repaid
and, prior to the Revolving Line Maturity Date, reborrowed, subject to the
applicable terms and conditions precedent herein.

(b)

Termination; Repayment.  The Revolving Line terminates on the Revolving Line
Maturity Date, when the principal amount of all Advances, the unpaid interest
thereon, and all other Obligations relating to the Revolving Line shall be
immediately due and payable.

2.1.2

Term Loan.

(a)

Availability.  Bank shall make one (1) term loan (the “Term Loan”) available to
Borrower in an amount up to Four Million Five Hundred Thousand Dollars
($4,500,000) (the “Term Loan Amount”) on the Effective Date, subject to the
satisfaction of the terms and conditions of this Agreement.

(b)

Repayment.  Borrower shall make interest payments on the outstanding principal
balance of the Term Loan as follows: (i) with respect to Prime Rate Loans,
commencing on the first day of the Borrower’s Fiscal Quarter following the
Fiscal Quarter in which the Funding Date occurs, Borrower shall make quarterly
payments of interest with respect to the Term Loan and thereafter on the first
day of each successive Fiscal Quarter thereafter until the Term Loan is paid in
full and (ii) with respect to LIBOR Loans, Borrower shall make interest





 commencing on the last day of the initial Interest Period following the Funding
Date, and on the last day of each Interest Period ending thereafter, Borrower
shall remit to Bank all accrued and outstanding interest with respect to such
Interest Period.   In addition, Borrower shall repay the principal amount of the
Term Loan (each payment of principal and/or interest being a “Term Loan
Payment”), in quarterly installments of principal commencing on August 1, 2013
and on the first day of each successive Fiscal Quarter thereafter until the Term
Loan is paid in full, based on the installment amounts set forth below opposite
each installment payment date set forth below:

Installment Payment Dates

Installment Amount

August 1, 2013 through and including May 1, 2014

$112,500.00

August 1, 2014 through and including May 1, 2015

$168,750.00

August 1, 2015 through and including February 1, 2018

$281,250.00

To the extent not previously paid, the then outstanding principal amount of the
Term Loan shall be due and payable on the Term Loan Maturity Date, together with
accrued and unpaid interest on such principal amount to be paid to but excluding
the date of payment.  Once repaid, the Term Loan may not be reborrowed.

(c)

Prepayment of Term Loan.   Borrower may at any time and from time to time prepay
all, but not less than all, of the outstanding principal balance of the Term
Loan, upon irrevocable notice delivered to the Bank no later than 10 :00 A.M.,
Pacific time, three (3) Business Days prior thereto, in the case of LIBOR Loans,
and no later than 10:00 A.M., Pacific time, one (1) Business Day prior thereto,
in the case of Prime Rate Loans, which notice shall specify the date and amount
of the proposed prepayment, it being understood that if a LIBOR Loan is prepaid
on any day other than the last day of the Interest Period applicable thereto,
the Borrower shall also pay any amounts owing pursuant to Section 3.6(c)(ii).
 If such prepayment is at Borrower’s election or at Bank’s election due to the
occurrence and continuance of an Event of Default, Borrower shall pay to Bank,
in addition to the payment of any other expenses or fees then-owing, a
prepayment fee in an amount equal to (i) if such prepayment occurs on or prior
to the First Anniversary, Ninety Thousand Dollars ($90,000) (i.e. two percent
(2.00%) of Four Million Five Hundred Thousand Dollars ($4,500,000)); (ii) if
such prepayment occurs after the First Anniversary but on or before the Second
Anniversary, Forty Five Thousand Dollars ($45,000) (i.e. one percent (1.00%) of
Four Million Five Hundred Thousand Dollars ($4,500,000)); and (iii) if such
prepayment occurs after the Second Anniversary, no prepayment fee will be
charged. No prepayment fee shall be charged if the credit facility hereunder is
replaced with a new facility from another division of Silicon Valley Bank.  In
addition, if such notice of prepayment indicates that such prepayment is to be
funded with the proceeds of a refinancing, such notice of prepayment may be
revoked if the financing is not consummated.  If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with accrued interest to such date on the amount prepaid.  








-2-







(d)

Each prepayment of the Term Loan under Section 2.1.2(c) shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.  The
Borrower shall deliver to the Bank notice of such prepayment of the Term Loan
made pursuant to Section 2.1.2(c) not less than three (3) Business Days prior to
the date such prepayment shall be made.

2.2

Overadvances.  If, at any time, the outstanding principal amount of any Advances
exceeds the Revolving Line, Borrower shall immediately pay to Bank in cash the
amount of such excess (such excess, the “Overadvance”). Without limiting
Borrower’s obligation to repay Bank any Overadvance, Borrower agrees to pay Bank
interest on the outstanding amount of any Overadvance, on demand, at the Default
Rate.

2.3

Payment of Interest on the Credit Extensions

(a)

Interest Rate.  Subject to Section 2.3(c) and (e):

(i)

Advances.  The principal amount outstanding under the Revolving Line shall be
maintained as either LIBOR Loans or as Prime Rate Loans, and shall accrue
interest as follows:

(A)

Subject to Sections 3.6 and 3.7, each Advance maintained as a LIBOR Loan shall
bear interest for each Interest Period with respect thereto at a rate per annum
equal to the LIBOR Rate determined on the first day of such Interest Period plus
(ii) the Applicable Margin, which interest shall be payable in arrears, on the
last day of each applicable Interest Period; and

(B)

Each Advance maintained as a Prime Rate Loan shall bear interest at a rate per
annum equal to the Prime Rate plus (ii) the Applicable Margin, which interest
shall be payable monthly, in arrears, on the first day of each month.

(ii)

Term Loan.  The principal amount outstanding under the Term Loan shall be
maintained as either LIBOR Loans or as Prime Rate Loans, and shall accrue
interest as follows:

(A)

Subject to Sections 3.6 and 3.7, each portion of the Term Loan maintained as a
LIBOR Loan shall bear interest for each Interest Period with respect thereto at
a rate per annum equal to the LIBOR Rate determined on the first day of such
Interest Period plus (ii) the Applicable Margin, which interest shall be payable
in arrears, in accordance with Section 2.1.2(b); and

(B)

Each portion of the Term Loan maintained as a Prime Rate Loan shall bear
interest at a rate per annum equal to the Prime Rate plus (ii) the Applicable
Margin, which interest shall be payable quarterly, in arrears, on the first day
of each Fiscal Quarter.








-3-







(b)

Interest Rate Determination.    The foregoing applicable interest rates for
Credit Extensions consisting of Advances or the Term Loan will be adjusted on
the first (1st) day of each Interest Period and fixed for the duration of each
such Interest Period.  As of each Interest Rate Determination Date, Bank shall
determine (which determination shall, absent manifest error in calculation, be
final, conclusive and binding upon all parties) the interest rate that shall
apply to the Term Loan for which an interest rate is then being determined for
the applicable Interest Period.  In the event that Bank shall have determined
(which determination shall be final and conclusive and binding upon all parties
hereto), as of any Interest Rate Determination Date with respect to any Credit
Extensions consisting of Advances or the Term Loan, that adequate and fair means
do not exist for ascertaining the interest rate applicable to such Credit
Extensions consisting of Advances or the Term Loan on the basis provided for in
the definition of LIBOR Rate, then Bank may select a comparable replacement
index and corresponding margin.

(c)

Default Rate.  Immediately upon the occurrence and during the continuance of an
Event of Default, Obligations shall bear interest at a rate per annum which is
three percentage points (3.00%) above the rate that is otherwise applicable
thereto (the “Default Rate”).  Fees and expenses which are required to be paid
by Borrower pursuant to the Loan Documents (including, without limitation, Bank
Expenses) but are not paid when due shall bear interest until paid at a rate
equal to the highest rate applicable to the Obligations.  Payment or acceptance
of the increased interest rate provided in this Section 2.3(c) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of Bank.

(d)

Adjustment to Interest Rate.    Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.

(e)

Payment; Interest Computation.  Unless otherwise indicated, interest is payable
on each Interest Payment Date.  Interest accruing on LIBOR Loans shall be
computed on the basis of a 360-day year for the actual number of days elapsed
and interest accruing on Prime Rate Loans shall be computed on the basis of a
365/366 (as applicable) day year for the actual number of days elapsed.  In
computing interest, (i) all payments received after 10:00 A.M. Pacific time on
any day shall be deemed received at the opening of business on the next Business
Day, and (ii) the date of the making of any Credit Extension shall be included
and the date of payment shall be excluded; provided, however, that if any Credit
Extension is repaid on the same day on which it is made, such day shall be
included in computing interest on such Credit Extension.

2.4

Fees.  Borrower shall pay to Bank:  

(a)

Commitment Fee.  A fully earned, non-refundable commitment fee of Seventy Five
Thousand Dollars ($75,000), payable on the Effective Date;

(b)

Unused Revolving Line Facility Fee.  Payable quarterly in arrears, commencing on
August 1, 2013 on the first day of each Fiscal Quarter occurring thereafter
prior to the Revolving Line Maturity Date, and on the Revolving Line Maturity
Date, a fee (the “Unused Revolving Line Facility Fee”) in an amount equal to
one-quarter of one percent (0.25%) per annum of the average unused portion of
the Revolving Line, as determined by Bank.  The unused portion of the Revolving
Line, for purposes of this calculation, shall be calculated on a calendar year
basis and shall equal the difference between (i) the Revolving Line,








-4-




and (ii) the average for the period of the daily closing balance of the
Revolving Line outstanding; and

(c)

Bank Expenses.  All Bank Expenses (including reasonable attorneys’ fees and
expenses for documentation and negotiation of this Agreement) incurred through
and after the Effective Date, when due (or, if no stated due date, upon demand
by Bank).

(a)

Fees Fully Earned.  Unless otherwise provided in this Agreement or in a separate
writing by Bank, Borrower shall not be entitled to any credit, rebate, or
repayment of any fees earned by Bank pursuant to this Agreement notwithstanding
any termination of this Agreement or the suspension or termination of Bank’s
obligation to make loans and advances hereunder.  Bank may deduct amounts owing
by Borrower under the clauses of this Section 2.4 pursuant to the terms of
Section 2.5(c).  Bank shall provide Borrower written notice of deductions made
from the Designated Deposit Account pursuant to the terms of the clauses of this
Section 2.4.

2.5

Payments; Application of Payments; Debit of Accounts.  

(a)

All payments to be made by Borrower under any Loan Document shall be made in
immediately available funds in Dollars, without setoff or counterclaim, before
12:00 noon Pacific time on the date when due.  Payments of principal and/or
interest received after 12:00 noon Pacific time are considered received at the
opening of business on the next Business Day.  When a payment is due on a day
that is not a Business Day, the payment shall be due the next Business Day, and
additional fees or interest, as applicable, shall continue to accrue until paid.
 

(b)

Bank has the exclusive right to determine the order and manner in which all
payments with respect to the Obligations may be applied.  Borrower shall have no
right to specify the order or the accounts to which Bank shall allocate or apply
any payments required to be made by Borrower to Bank or otherwise received by
Bank under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement.

(c)

Bank may debit any of Borrower’s deposit accounts, including the Designated
Deposit Account, for principal and interest payments or any other amounts
Borrower owes Bank when due.  These debits shall not constitute a set-off.

3

CONDITIONS OF LOANS

3.1

Conditions Precedent to Initial Credit Extension.  Bank’s obligation to make the
initial Credit Extension is subject to the condition precedent that Bank shall
have received, in form and substance satisfactory to Bank, such documents, and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:

(a)

duly executed signatures to the Loan Documents;

(b)

duly executed signatures to the Control Agreements, if any;

(c)

the Operating Documents and good standing certificates of Borrower and its
Subsidiaries certified by the Secretary of State (or equivalent agency) of
Borrower’s and such Subsidiaries’ jurisdiction of organization or formation and
each jurisdiction in which Borrower and








-5-




each Subsidiary is qualified to conduct business, each as of a date no earlier
than thirty (30) days prior to the Effective Date;

(d)

duly executed signatures to the completed Borrowing Resolutions for Borrower;

(e)

duly executed signature to a payoff letter from each of Fifth Third Bank and
Michael D. Sifen, Inc. (each a “Prior Lender”);

(f)

evidence that (i) the Liens securing Indebtedness owed by Borrower to each Prior
Lender will be terminated and (ii) the documents and/or filings evidencing the
perfection of such Liens, including without limitation any financing statements
and/or control agreements, have or will, concurrently with the initial Credit
Extension, be terminated;

(g)

certified copies, dated as of a recent date, of financing statement searches, as
Bank may request, accompanied by written evidence (including any UCC termination
statements) that the Liens indicated in any such financing statements either
constitute Permitted Liens or have been or, in connection with the initial
Credit Extension, will be terminated or released;

(h)

the Perfection Certificate of Borrower, together with the duly executed
signature thereto;

(i)

a landlord’s consent in favor of Bank for each of (i) 10850 West Park Place,
Suite 1200, Milwaukee, Wisconsin 153224; (ii) 2900 Sabre Street, Suite 50,
Virginia Beach, Virginia 23452; (iii) 6101 Ball Road, Suite 309, Cypress,
California 90630; (iv) 5 W 1st Street, Suite 302, Duluth, Minnesota 55802 and
(v) 300 E. Superior Street, Duluth, Minnesota 55802, by the respective landlord
thereof, together with the duly executed signatures thereto;

(j)

a bailee’s waiver in favor of Bank for (i) CDW Data Center, 5515 Nobel Drive,
Fitchburg, Wisconsin 53711; (ii) Windstream (Paetec) Data Center, 477 Viking
Drive, Virginia Beach, Virginia 23452; and (iii) each location where Borrower
maintains property with a third party with a value in excess of Two Hundred
Fifty Thousand Dollars ($250,000), by each such third party, together with the
respective duly executed signatures thereto;

(k)

an officer’s certificate certifying that, as of the Effective Date, after giving
effect to the funding of the Term Loan and any Advances under the Revolving
Line, that Borrower has a Senior Leverage Ratio equal to or less than 2.00:1.00;

(l)

a legal opinion of Borrower’s counsel dated as of the Effective Date together
with the duly executed signature thereto;

(m)

evidence satisfactory to Bank that the insurance policies and endorsements
required by Section 6.5 hereof are in full force and effect, together with
appropriate evidence showing lender loss payable and/or additional insured
clauses or endorsements in favor of Bank; and

(n)

payment of the fees and Bank Expenses then due as specified in Section 2.4
hereof.








-6-







3.2

Conditions Precedent to all Credit Extensions.  Bank’s obligations to make each
Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:

(a)

timely receipt of an executed Payment/Advance Request;  

(b)

the representations and warranties in this Agreement shall be true, accurate,
and complete in all material respects on the date of the Payment/Advance Form
and on the Funding Date of each Credit Extension; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Default or Event of Default shall
have occurred and be continuing or result from the Credit Extension.  Each
Credit Extension is Borrower’s representation and warranty on that date that the
representations and warranties in this Agreement remain true, accurate, and
complete in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; and

(c)

Bank determines to its satisfaction that there has not been any Material Adverse
Change.

3.3

Covenant to Deliver.

Borrower agrees to deliver to Bank each item required to be delivered to Bank
under this Agreement as a condition precedent to any Credit Extension.  Borrower
expressly agrees that a Credit Extension made prior to the receipt by Bank of
any such item shall not constitute a waiver by Bank of Borrower’s obligation to
deliver such item, and the making of any Credit Extension in the absence of a
required item shall be in Bank’s sole discretion.

3.4

Procedures for Borrowing; Advances.  Subject to the prior satisfaction of all
other applicable conditions to the making of an Advance set forth in this
Agreement, an Advance shall be made upon Borrower’s irrevocable written notice
delivered to Bank by electronic mail in the form of a Notice of Borrowing
executed by an Authorized Signer or without instructions if any Advances is
necessary to meet Obligations which have become due.  Such Notice of Borrowing
must be received by Bank prior to 12:00 noon Pacific time, (i) at least one (1)
Business Days prior to the requested Funding Date, in the case of any LIBOR
Loan, and (ii) on the requested Funding Date, in the case of a Prime Rate Loan,
specifying: (1) the amount of the Advance; (2) the requested Funding Date;
(3) whether the Loan is to be comprised of LIBOR Loans or Prime Rate Loans; and
(4) the duration of the Interest Period applicable to any such LIBOR Loans
included in such notice; provided that if the Notice of Borrowing shall fail to
specify the duration of the Interest Period for any Loan comprised of LIBOR
Loans, such Interest Period shall be one (1) month.  In addition to such Notice
of Borrowing, Borrower must promptly deliver to Bank by electronic mail a
completed Payment/Advance Form executed by an Authorized Signer together with
such other reports and information.  Bank may make Advances








-7-




 under this Agreement (i) based on verbal/telephonic instructions from a
Responsible Officer or his or her designee, so long as (a) such requests for
Advances are Prime Rate Loans and (b) Borrower promptly delivers to Bank by
electronic mail a completed Payment Advance Form executed by an Authorized
Signer; or (ii) without instructions if the Advances are necessary to meet
Obligations which have become due.

3.5

Conversion and Continuation Elections.

(a)

So long as (i) no Event of Default exists; (ii) Borrower shall not have sent any
notice of termination of this Agreement; and (iii) Borrower shall have complied
with such customary procedures as Bank has established from time to time for
Borrower’s requests for LIBOR Loans, Borrower may, upon irrevocable written
notice to Bank:



(1)

elect to convert on any Business Day, Prime Rate Loans into LIBOR Loans;



(2)

elect to continue on any Interest Payment Date any LIBOR Loans maturing on such
Interest Payment Date; or



(3)

elect to convert on any Interest Payment Date any LIBOR Loans maturing on such
Interest Payment Date into Prime Rate Loans.

(b)

Borrower shall deliver a Notice of Conversion/Continuation by electronic mail to
be received by Bank prior to 12:00 noon Pacific time (i) at least three (3)
Business Days in advance of the Conversion Date or Continuation Date, if any
Credit Extensions are to be converted into or continued as LIBOR Loans; and (ii)
on the Conversion Date, if any Credit Extensions are to be converted into Prime
Rate Loans, in each case specifying the:



(1)

proposed Conversion Date or Continuation Date;



(2)

aggregate amount of the Credit Extensions to be converted or continued;



(3)

nature of the proposed conversion or continuation; and



(4)

if the resulting Credit Extension is to be a LIBOR Loan, the duration of the
requested Interest Period.

(c)

If upon the expiration of any Interest Period applicable to any LIBOR Loans,
Borrower shall have timely failed to select a new Interest Period to be
applicable to such LIBOR Loans or request to convert a LIBOR Loan into a Prime
Rate Loan, Borrower shall be deemed to have elected for any such Credit
Extensions, to convert such LIBOR Loans into Prime Rate Loans.

(d)

Any LIBOR Loans shall, at Bank’s option, convert into Prime Rate Loans in the
event that an Event of Default exists.  Borrower agrees to pay Bank, upon demand
by Bank (or Bank may, at its option, debit the Designated Deposit Account or any
other account Borrower maintains with Bank) any amounts required to compensate
Bank for any loss (including loss of anticipated profits), cost, or expense
incurred by Bank, as a result of the conversion of LIBOR Loans to Prime Rate
Loans pursuant to Section 3.6(c)(ii).








-8-







(e)

Notwithstanding anything to the contrary contained herein, Bank shall not be
required to purchase Dollar deposits in the London interbank market or other
applicable LIBOR market to fund any LIBOR Loans, but the provisions hereof shall
be deemed to apply as if Bank had purchased such deposits to fund the LIBOR
Loans.

3.6

Special Provisions Governing LIBOR Loans.  Notwithstanding any other provision
of this Agreement to the contrary, the following provisions shall govern with
respect to LIBOR Loans as to the matters covered:

(a)

Determination of Applicable Interest Rate.  As soon as practicable on each
Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Loans for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrower.

(b)

Inability to Determine Applicable Interest Rate.  In the event that Bank shall
have determined (which determination shall be final and conclusive and binding
upon all parties hereto), on any Interest Rate Determination Date with respect
to any LIBOR Loans, that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such LIBOR Loan on the basis provided for in the
definition of LIBOR, Bank shall on such date give notice (by facsimile or by
telephone confirmed in writing) to Borrower of such determination, whereupon (i)
no Credit Extensions may be made as, or converted to, LIBOR Loans until such
time as Bank notifies Borrower that the circumstances giving rise to such notice
no longer exist, and (ii) any Notice of Conversion/Continuation given by
Borrower with respect to LIBOR Loans in respect of which such determination was
made shall be deemed to be rescinded by Borrower.

(c)

Compensation for Breakage or Non-Commencement of Interest Periods.  If (i) for
any reason, other than a default by Bank or any failure of Bank to fund LIBOR
Loans due to impracticability or illegality under Sections 3.7(c) and 3.7(d) of
this Agreement, a borrowing or a conversion to or continuation of any LIBOR
Loans does not occur on a date specified in a Notice of Conversion/Continuation,
as the case may be, or (ii) any complete or partial principal payment or
reduction of a LIBOR Loan, or any conversion of any LIBOR Loan, occurs on a date
prior to the last day of an Interest Period applicable to that LIBOR Loan,
including due to voluntary or mandatory prepayment or acceleration, then, in
each case, Borrower shall compensate Bank, upon written request by Bank, for all
losses and expenses incurred by Bank in an amount equal to the excess, if any,
of:

(A)

the amount of interest that would have accrued on the amount (1) not borrowed,
converted or continued as provided in clause (i) above, or (2) paid, reduced or
converted as provided in clause (ii) above, for the period from (y) the date of
such failure to borrow, convert or continue as provided in clause (i) above, or
the date of such payment, reduction or conversion as provided in clause (ii)
above, as the case may be, to (z) in the case of a failure to borrow, convert or
continue as provided in clause (i) above, the last day of the Interest Period
that would have commenced on the date of such borrowing, conversion or
continuing but for such failure, and in the case of a payment, reduction or
conversion prior to the








-9-




last day of an Interest Period applicable to a LIBOR Loan as provided in clause
(ii) above, the last day of such Interest Period, in each case at the applicable
rate of interest or other return for such LIBOR Loan(s) provided for herein
(excluding, however, the LIBOR Rate Margin included therein, if any), over

(B)

the interest which would have accrued to Bank on the applicable amount provided
in clause (A) above through the purchase of a LIBOR deposit bearing interest at
the rate obtained pursuant to the definition of LIBOR Rate on the date of such
failure to borrow, convert or continue as provided in clause (i) above, or the
date of such payment, reduction or conversion as provided in clause (ii) above,
as the case may be, for a period equal to the remaining period of such
applicable Interest Period provided in clause (A) above.  

Bank’s request shall set forth the manner and method of computing such
compensation in reasonable detail and such determination as to such compensation
shall be conclusive absent manifest error.  

(d)

Assumptions Concerning Funding of LIBOR Loans.  Calculation of all amounts
payable to Bank under this Section 3.6 and under Section 3.7 shall be made as
though Bank had actually funded each relevant LIBOR Loan through the purchase of
a LIBOR deposit bearing interest at the rate obtained pursuant to the definition
of LIBOR Rate in an amount equal to the amount of such LIBOR Loan and having a
maturity comparable to the relevant Interest Period; provided, however, that
Bank may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this Section 3.6 and under Section 3.7.

(e)

LIBOR Loans After Default.  After the occurrence and during the continuance of
an Event of Default, (i) Borrower may not elect to have any Credit Extension be
continued as, or converted to, a LIBOR Loan after the expiration of any Interest
Period then in effect for such Credit Extension and (ii) subject to the
provisions of Section 3.7(c), any Notice of Conversion/Continuation given by
Borrower with respect to a requested conversion/continuation that has not yet
occurred shall, at Bank’s option, be deemed to be rescinded by Borrower and be
deemed a request to convert or continue Credit Extensions referred to therein as
Prime Rate Loans.

3.7

Additional Requirements/Provisions Regarding LIBOR Loans.

(a)

Borrower shall pay Bank, upon demand by Bank, from time to time such amounts as
Bank may determine to be necessary to compensate it for any costs incurred by
Bank that Bank determines are attributable to its making or maintaining of any
amount receivable by Bank hereunder in respect of any LIBOR Loans relating
thereto (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), in each case resulting from any Regulatory
Change which:

(i)

changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any LIBOR Loans (other than changes which affect taxes
measured by or imposed on the overall net income of Bank);








-10-







(ii)

imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Bank (including any LIBOR Loans or any deposits referred
to in the definition of LIBOR); or

(iii)

imposes any other condition affecting this Agreement (or any of such extensions
of credit or liabilities).

Bank will notify Borrower of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.7(a) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation.  Bank will furnish Borrower with a statement setting forth in
reasonable detail the basis and amount of each request by Bank for compensation
under this Section 3.7(a).  Determinations and allocations by Bank for purposes
of this Section 3.7(a) of the effect of any Regulatory Change on its costs of
maintaining its obligations to make LIBOR Loans, of making or maintaining LIBOR
Loans, or on amounts receivable by it in respect of LIBOR Loans, and of the
additional amounts required to compensate Bank in respect of any Additional
Costs, shall be conclusive absent manifest error.

(b)

If Bank shall determine that the adoption or implementation of any applicable
law, rule, regulation, or treaty regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Parent”)
as a consequence of its obligations hereunder to a level below that which Bank
(or its Parent) could have achieved but for such adoption, change, or compliance
(taking into consideration policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within five (5)
days after demand by Bank, Borrower shall pay to Bank such additional amount or
amounts as will compensate Bank for such reduction.  A statement of Bank
claiming compensation under this Section 3.7(b) and setting forth in reasonable
detail the additional amount or amounts to be paid to it hereunder shall be
conclusive absent manifest error.

Notwithstanding anything to the contrary in this Section 3.7, Borrower shall not
be required to compensate Bank pursuant to this Section 3.7(b) for any amounts
incurred more than nine (9) months prior to the date that Bank notifies Borrower
of Bank’s intention to claim compensation therefor; provided that if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect.  The obligations of the Borrower arising pursuant to this Section 3.7(b)
shall survive the Term Loan Maturity Date and/or the Revolving Line Maturity
Date, as applicable, the termination of this Agreement and the repayment of all
Obligations.

(c)

If, at any time, Bank, in its sole and absolute discretion, determines that (i)
the amount of LIBOR Loans for periods equal to the corresponding Interest
Periods are not available to Bank in the offshore currency interbank markets, or
(ii) LIBOR does not accurately reflect the cost to Bank of lending the LIBOR
Loans, then Bank shall promptly give notice thereof to Borrower.  Upon the
giving of such notice, Bank’s obligation to make LIBOR Loans shall








-11-




terminate; provided, however, LIBOR Loans shall not terminate if Bank and
Borrower agree in writing to a different interest rate applicable to LIBOR
Loans.

(d)

If it shall become unlawful for Bank to continue to fund or maintain any LIBOR
Loans, or to perform its obligations hereunder, upon demand by Bank, Borrower
shall prepay the LIBOR Loans in full with accrued interest thereon and all other
amounts payable by Borrower hereunder (including, without limitation, any amount
payable in connection with such prepayment pursuant to Section 3.6(c)(ii)).
 Notwithstanding the foregoing, to the extent a determination by Bank as
described above relates to a LIBOR Loan then being requested by Borrower
pursuant to a Notice of Conversion/Continuation, Borrower shall have the option,
subject to the provisions of Section 3.6(c)(ii), to (i) rescind such Notice of
Conversion/Continuation by giving notice (by facsimile or by telephone confirmed
in writing), to Bank of such rescission on the date on which Bank gives notice
of its determination as described above, or (ii) modify such Notice of
Conversion/Continuation to obtain a Prime Rate Loan or to have outstanding
Credit Extensions converted into or continued as Prime Rate Loans by giving
notice (by facsimile or by telephone confirmed in writing) to Bank of such
modification on the date on which Bank gives notice of its determination as
described above.

3.8

Limitations on LIBOR Tranches.  Notwithstanding anything to the contrary in this
Agreement, all borrowings, conversions and continuations of LIBOR Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the LIBOR Loans comprising each LIBOR tranche shall be equal to One
Hundred Thousand Dollars ($100,000) or a whole multiple of One Hundred Thousand
Dollars ($100,000) in excess thereof, and (b) no more than seven (7) LIBOR
tranches shall be outstanding at any one time.

4

CREATION OF SECURITY INTEREST  

4.1

Grant of Security Interest.  Borrower hereby grants Bank, to secure the payment
and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.  

Borrower acknowledges that it may in the future enter into Bank Services
Agreements with Bank.  Regardless of the terms of any Bank Services Agreement,
Borrower agrees that any amounts Borrower owes Bank thereunder shall be deemed
to be Obligations hereunder and that it is the intent of Borrower and Bank to
have all such Obligations secured by the first priority perfected security
interest in the Collateral granted herein (subject only to Permitted Liens that
are permitted pursuant to the terms of this Agreement to have superior priority
to Bank’s Lien in this Agreement).

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at the sole cost and expense of
Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower.  In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (y)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank








-12-




in its good faith business judgment for Bank Services, if any.  In the event
such Bank Services consist of outstanding Letters of Credit, Borrower shall
provide to Bank cash collateral in an amount equal to (x) if such Letters of
Credit are denominated in Dollars, then at least one hundred five percent
(105.0%) of the Dollar Equivalent of the face amount of all such Letters of
Credit; and (y) if such Letters of Credit are denominated in a Foreign Currency,
then at least one hundred ten percent (110.0%), of the Dollar Equivalent of the
face amount of all such Letters of Credit, plus in each case all interest, fees,
and costs due or to become due in connection therewith (as estimated by Bank in
its business judgment), to secure all of the Obligations relating  to such
 Letters of Credit.

4.2

Priority of Security Interest.  Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral (subject only
to Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien under this Agreement).  If Borrower shall
acquire a commercial tort claim, Borrower shall promptly notify Bank in a
writing signed by Borrower of the general details thereof and grant to Bank in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank.

4.3

Authorization to File Financing Statements.  Borrower hereby authorizes Bank to
file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder,
including a notice that any disposition of the Collateral, by either Borrower or
any other Person, shall be deemed to violate the rights of Bank under the Code.
  Such financing statements may indicate the Collateral as “all assets of the
Debtor” or words of similar effect, or as being of an equal or lesser scope, or
with greater detail, all in Bank’s discretion.

5

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1

Due Organization, Authorization; Power and Authority.  Borrower is duly existing
and in active status as a Registered Organization in its jurisdiction of
formation and is qualified and licensed to do business and is in good standing
in any jurisdiction in which the conduct of its business or its ownership of
property requires that it be qualified except where the failure to do so could
not reasonably be expected to have a material adverse effect on Borrower’s
business.  In connection with this Agreement, Borrower has delivered to Bank a
completed certificate signed by Borrower, entitled “Perfection Certificate”.
 Borrower represents and warrants to Bank that (a) Borrower’s exact legal name
is that indicated on the Perfection Certificate and on the signature page
hereof; (b) Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth Borrower’s organizational identification
number or accurately states that Borrower has none; (d) the Perfection
Certificate accurately sets forth Borrower’s place of business, or, if more than
one, its chief executive office as well as Borrower’s mailing address (if
different than its chief executive office); (e) Borrower (and each of its
predecessors) has not, in the past five (5) years, changed its jurisdiction of
formation, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificate pertaining to Borrower and each of its Subsidiaries is
accurate and








-13-




complete in all material respects (it being understood and agreed that Borrower
may from time to time update certain information in the Perfection Certificate
after the Effective Date to the extent permitted by one or more specific
provisions in this Agreement).  If Borrower is not now a Registered Organization
but later becomes one, Borrower shall promptly notify Bank of such occurrence
and provide Bank with Borrower’s organizational identification number.

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect), or (v) conflict with, contravene, constitute a default
or breach under, or result in or permit the termination or acceleration of, any
material agreement by which Borrower is bound.  Borrower is not in default under
any agreement to which it is a party or by which it is bound in which the
default could reasonably be expected to have a material adverse effect on
Borrower’s business.  

5.2

Collateral.  Borrower has good title to, rights in, and the power to transfer
each item of the Collateral upon which it purports to grant a Lien hereunder,
free and clear of any and all Liens except Permitted Liens.  Borrower has no
Collateral Accounts at or with any bank or financial institution other than Bank
or Bank’s Affiliates except for (i) the Collateral Accounts described in the
Perfection Certificate delivered to Bank in connection herewith and which
Borrower has taken such actions as are necessary to give Bank a perfected
security interest therein, pursuant to the term of Section 6.8(b) and (ii) the
Existing Accounts and the Foreign Accounts described in, and subject to the
terms of, Section 6.6(a).  The Accounts are bona fide, existing obligations of
the Account Debtors.  

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate.  To the best of
Borrower’s knowledge, each Patent which it owns or purports to own and which is
material to Borrower’s business is valid and enforceable, and no part of the
Intellectual Property which Borrower owns or purports to own and which is
material to Borrower’s business has been judged invalid or unenforceable, in
whole or in part.  To the best of Borrower’s knowledge, no claim has been made
that any part of the Intellectual Property violates the rights of any third
party except to the extent such claim would not reasonably be expected to have a
material adverse effect on Borrower’s business.








-14-







Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.

5.3

Accounts Receivable.  All statements made and all unpaid balances appearing in
all invoices, instruments and other documents evidencing the Accounts are and
shall be true and correct and all such invoices, instruments and other
documents, and all of Borrower’s Books are genuine and in all respects what they
purport to be.  All sales and other transactions underlying or giving rise to
each Account shall comply in all material respects with all applicable laws and
governmental rules and regulations.  To the best of Borrower’s knowledge, all
signatures and endorsements on all documents, instruments, and agreements
relating to all Accounts are genuine, and all such documents, instruments and
agreements are legally enforceable in accordance with their terms.  




5.4

Litigation.  There are no actions or proceedings pending or, to the knowledge of
any Responsible Officer, threatened in writing by or against Borrower or any of
its Subsidiaries involving more than, individually or in the aggregate, One
Hundred Thousand Dollars ($100,000).

5.5

Financial Statements; Financial Condition.  All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations.  There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.

53.6

Solvency.  The fair salable value of Borrower’s consolidated assets (including
goodwill minus disposition costs) exceeds the fair value of Borrower’s
liabilities; Borrower is not left with unreasonably small capital after the
transactions contemplated by this Agreement; and Borrower is able to pay its
debts (including trade debts) as they mature.

5.7

Regulatory Compliance.  Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended.  Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors).  Borrower (a) has complied in all material respects
with all Requirements of Law, and (b) has not violated any Requirements of Law
the violation of which could reasonably be expected to have a material adverse
effect on its business.  None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally.  Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Government Authorities that are necessary to continue their respective
businesses as currently conducted.

5.8

Subsidiaries; Investments.  Borrower does not own any stock, partnership, or
other ownership interest or other equity securities except for Permitted
Investments.  

5.9

Tax Returns and Payments; Pension Contributions.  Borrower has timely filed all
required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and








-15-




 local taxes, assessments, deposits and contributions owed by Borrower except
(a) to the extent such taxes are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as such
reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor, or (b) if such taxes,
assessments, deposits and contributions do not, individually or in the
aggregate, exceed Fifty Thousand Dollars ($50,000).  

To the extent Borrower defers payment of any contested taxes, Borrower shall
(i) notify Bank in writing of the commencement of, and any material development
in, the proceedings, and (ii) post bonds or take any other steps required to
prevent the governmental authority levying such contested taxes from obtaining a
Lien upon any of the Collateral that is other than a “Permitted Lien.”  Borrower
is unaware of any claims or adjustments proposed for any of Borrower's prior tax
years which could result in additional taxes becoming due and payable by
Borrower.  Borrower has paid all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms,
and Borrower has not withdrawn from participation in, and has not permitted
partial or complete termination of, or permitted the occurrence of any other
event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

5.10

Use of Proceeds.  Borrower shall use the proceeds of the Credit Extensions to
repay in full each Prior Lender and as working capital to fund its general
business requirements and not for personal, family, household or agricultural
purposes.

5.11

Full Disclosure.  No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Bank, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading (it being recognized by Bank that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected or forecasted
results).

5.12

Definition of “Knowledge.”  For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.

6

AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1

Government Compliance.  

(a)

Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on








-16-




Borrower’s business.  Borrower shall comply, and have each Subsidiary comply, in
all material respects, with all laws, ordinances and regulations to which it is
subject.

(b)

Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of its property.  Borrower shall
promptly provide copies of any such obtained Governmental Approvals to Bank.

6.2

Financial Statements, Reports, Certificates.  Provide Bank with the following:

(a)

Monthly Financial Statements.  As soon as available, but no later than thirty
(30) days after the last day of each month, a company prepared consolidated and
consolidating balance sheet and income statement covering the Borrower’s
consolidated operations for such month certified by a Responsible Officer and in
a form reasonably acceptable to Bank (the “Monthly Financial Statements”);

(b)

Monthly Compliance Certificate.  Within thirty (30) days after the last day of
each month, a duly completed Compliance Certificate signed by a Responsible
Officer, certifying that as of the end of such month, Borrower was in full
compliance with all of the terms and conditions of this Agreement, and setting
forth calculations showing compliance with the financial covenants set forth in
this Agreement and such other information as Bank may reasonably request;

(c)

Accounts Receivable/Accounts Payable Reports.  Within thirty (30) days after the
end of each month, (A) monthly accounts receivable agings, aged by invoice date
and (B) monthly accounts payable agings, aged by invoice date;

(d)

Annual Operating Budget and Financial Projections.  Within forty-five (45) days
after the end of each fiscal year of Borrower, (i) annual operating budgets
(including income statements and estimated cash flow statements, by month) for
the then-current fiscal year of Borrower, and (ii) annual financial projections
for the following fiscal year (on a quarterly basis), in each case as approved
by Borrower’s board of directors, together with any related business forecasts
used in the preparation of such annual financial projections;

(e)

Annual Audited Financial Statements.  As soon as available, but no later than
one hundred twenty (120) days after the last day of Borrower’s fiscal year,
audited consolidated financial statements of Borrower and its Subsidiaries,
prepared under GAAP, consistently applied, together with an unqualified opinion
on the financial statements from an independent certified public accounting firm
reasonably acceptable to Bank;

(f)

Other Statements.  Within five (5) days of delivery, copies of all statements,
reports and notices made available to Borrower’s security holders or to any
holders of Subordinated Debt;

(g)

SEC Filings.  Within five (5) days of filing, copies of all periodic and other
reports, proxy statements and other materials filed by such Loan Party with the
SEC, any Governmental Authority succeeding to any or all of the functions of the
SEC or with any national securities exchange, or distributed to its
shareholders, as the case may be.  Documents required to be delivered pursuant
to the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which such Loan
Party posts such documents, or provides a link thereto, on such Loan Party’s
website on the Internet at such Loan Party’s website








-17-




address; provided, however, Borrower shall promptly notify Bank in writing
(which may be by electronic mail) of the posting of any such documents;

(h)

Legal Action Notice.  A prompt report of any legal actions pending or threatened
in writing against Borrower or any of its Subsidiaries that could reasonably be
expected to result in damages or costs to Borrower or any of its Subsidiaries
of, individually or in the aggregate, One Hundred Thousand Dollars ($100,000) or
more; and

(i)

Other Financial Information.  Other financial information reasonably requested
by Bank.

6.3

Inventory; Returns.  Keep all Inventory in good and marketable condition, free
from material defects.  Returns and allowances between Borrower and its Account
Debtors shall follow Borrower’s customary practices as they exist at the
Effective Date.  Borrower must promptly notify Bank of all returns, recoveries,
disputes and claims that involve more than One Hundred Thousand Dollars
($100,000).

6.4

Taxes; Pensions.  Timely file, and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof that do not, individually or in the aggregate,
exceed Fifty Thousand Dollars ($50,000), and shall deliver to Bank, on demand,
appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.

6.5

Insurance.  

(a)

Keep its business and the Collateral insured for risks and in amounts standard
for companies in Borrower’s industry and location and as Bank may reasonably
request.  Insurance policies shall be in a form, with financially sound and
reputable insurance companies that are not Affiliates of Borrower, and in
amounts that are satisfactory to Bank.  All property policies shall have a
lender’s loss payable endorsement showing Bank an additional lender loss payee.
 All liability policies shall show, or have endorsements showing, Bank as an
additional insured.  Bank shall be named as lender loss payee and/or additional
insured with respect to any such insurance providing coverage in respect of any
Collateral.

(b)

Ensure that proceeds payable under any property policy are, at Bank’s option,
payable to Bank on account of the Obligations.    

(c)

At Bank’s request, Borrower shall deliver certified copies of insurance policies
and evidence of all premium payments.  Each provider of any such insurance
required under this Section 6.5 shall agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to Bank, that it
will give Bank thirty (30) days prior written notice before any such policy or
policies shall be materially altered or canceled.  If Borrower fails to obtain
insurance as required under this Section 6.5 or to pay any amount or furnish any
required proof of payment to third persons and Bank, Bank may make all or part
of such payment or obtain such insurance policies required in this Section 6.5,
and take any action under the policies Bank deems prudent.

6.6

Operating Accounts; Collections of Accounts.








-18-







(a)

Banking Relationship.  Maintain all of its and its Subsidiaries’ operating and
other deposit accounts and securities accounts with Bank and Bank’s Affiliates;
provided, that Borrower may maintain its existing accounts at Fifth Third Bank
(the “Existing Accounts”), so long as such Existing Accounts are closed within
sixty (60) days after Effective Date (or such longer period as Bank shall
determine, in its sole discretion), with all proceeds from such Existing
Accounts transferred to an account of Borrower maintained at Bank; provided
further, that Borrower may maintain its existing accounts located outside the
United States and described in the Perfection Certificate (the “Foreign
Accounts”), so long as the maximum aggregate amount maintained in all such
Foreign Accounts does not exceed One Hundred Thousand Dollars ($100,000) at any
time, with amounts in excess thereof transferred to an account of Borrower
maintained at Bank within one (1) Business Day.  

(b)

Collateral Accounts.  Provide Bank five (5) days prior-written notice before
establishing any Collateral Account at or with any bank or financial institution
other than Bank or Bank’s Affiliates. For each Collateral Account that Borrower
at any time maintains, Borrower shall cause the applicable bank or financial
institution (other than Bank) at or with which any Collateral Account is
maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Bank’s Lien in
such Collateral Account in accordance with the terms hereunder which Control
Agreement may not be terminated without the prior written consent of Bank.  The
provisions of the previous sentence shall not apply to deposit accounts
exclusively used for payroll, payroll taxes, and other employee wage and benefit
payments to or for the benefit of Borrower’s employees and identified to Bank by
Borrower as such.

(c)

Collection of Accounts.  Borrower shall have the right to collect all Accounts,
unless and until an Event of Default has occurred and is continuing.  Bank
shall, on or before the date that is sixty (60) days after the Effective Date,
require that Borrower direct Account Debtors to deliver or transmit all proceeds
of Accounts into a lockbox account, or via electronic deposit capture into a
“blocked account” as specified by Bank (either such account, the “Cash
Collateral Account”).  Whether or not an Event of Default has occurred and is
continuing, Borrower shall immediately deliver all payments on and proceeds of
Accounts to the Cash Collateral Account to be applied to immediately reduce the
Obligations.

6.7

Financial Covenants.

Maintain as of the last day of each quarter, unless otherwise noted, on a
consolidated basis with respect to Borrower and its Subsidiaries:

(a)

Senior Leverage Ratio.  A Senior Leverage Ratio equal to or less than 2.00 to
1.00, measured on a trailing twelve month basis ending as of the date of
measurement, tested (i) on the Effective Date, after giving effect to the
initial Credit Extensions; and (ii) (A) monthly when there are outstanding
Advances under the Revolving Line as of the date of measurement, or (B)
quarterly, on the last day of each Fiscal Quarter, so long as there are no
outstanding Advances under the Revolving Line as of the date of measurement.

(b)

Fixed Charge Coverage Ratio.  A Fixed Charge Coverage Ratio, measured on a
trailing twelve-month basis as of the last day of each Fiscal Quarter, equal to
or greater than 1.25:1.00.








-19-







6.8

Protection and Registration of Intellectual Property Rights.  




(a)

(i) Protect, defend and maintain the validity and enforceability of its
Intellectual Property; (ii) promptly advise Bank in writing of material
infringements or any other event that could reasonably be expected to materially
and adversely affect the value of its Intellectual Property; and (iii) not allow
any Intellectual Property material to Borrower’s business to be abandoned,
forfeited or dedicated to the public, except for expiration of Intellectual
Property or abandonment thereof in the ordinary course of Borrower’s business,
in a manner consistent with past practices, without Bank’s written consent.  

(b)

To the extent not already disclosed in writing to Bank, if Borrower (i) obtains
any Patent, registered Trademark, registered Copyright, registered mask work, or
any pending application for any of the foregoing, whether as owner, licensee or
otherwise, or (ii) applies for any Patent or the registration of any Trademark,
then Borrower shall immediately provide written notice thereof to Bank and shall
execute such intellectual property security agreements and other documents and
take such other actions as Bank may request in its good faith business judgment
to perfect and maintain a first priority perfected security interest in favor of
Bank in such property.  If Borrower decides to register any Copyrights or mask
works in the United States Copyright Office, Borrower shall: (x) provide Bank
with at least fifteen (15) days prior written notice of Borrower’s intent to
register such Copyrights or mask works together with a copy of the application
it intends to file with the United States Copyright Office (excluding exhibits
thereto); (y) execute an intellectual property security agreement and such other
documents and take such other actions as Bank may request in its good faith
business judgment to perfect and maintain a first priority perfected security
interest in favor of Bank in the Copyrights or mask works intended to be
registered with the United States Copyright Office; and (z) record such
intellectual property security agreement with the United States Copyright Office
contemporaneously with filing the Copyright or mask work application(s) with the
United States Copyright Office.  Borrower shall promptly provide to Bank copies
of all applications that it files for Patents or for the registration of
Trademarks, Copyrights or mask works, together with evidence of the recording of
the intellectual property security agreement required for Bank to perfect and
maintain a first priority perfected security interest in such property.

(c)

Provide written notice to Bank within ten (10) days of entering or becoming
bound by any Restricted License (other than over-the-counter software that is
commercially available to the public).  Borrower shall take such steps as Bank
reasonably requests to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (i) any Restricted License to be deemed
“Collateral” and for Bank to have a security interest in it that might otherwise
be restricted or prohibited by law or by the terms of any such Restricted
License, whether now existing or entered into in the future, and (ii) Bank to
have the ability in the event of a liquidation of any Collateral to dispose of
such Collateral in accordance with Bank’s rights and remedies under this
Agreement and the other Loan Documents.

6.9

Litigation Cooperation.  From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower's books and
records, to the extent that Bank may








-20-




deem them reasonably necessary to prosecute or defend any third-party suit or
proceeding instituted by or against Bank with respect to any Collateral or
relating to Borrower.

6.10

Formation or Acquisition of Subsidiaries.  Notwithstanding and without limiting
the negative covenants contained in Sections 7.3 and 7.7 hereof, at the time
that Borrower forms any direct or indirect Subsidiary or acquires any direct or
indirect Subsidiary after the Effective Date, Borrower shall (a) cause such new
Subsidiary to provide to Bank a joinder to the Loan Agreement to cause such
Subsidiary to become a co-borrower or guarantor together with such appropriate
financing statements and/or Control Agreements, all in form and substance
satisfactory to Bank (including being sufficient to grant Bank a first priority
Lien (subject to Permitted Liens) in and to the assets of such newly formed or
acquired Subsidiary), (b) provide to Bank appropriate certificates and powers
and financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary, in form and substance satisfactory to Bank;
provided, that with respect to any Foreign Subsidiary, in the event that
Borrower and Bank mutually agree that (i) the grant of a continuing pledge and
security interest in and to the assets of any such Foreign Subsidiary, (ii) the
guaranty of the Obligations of the Borrower by any such Foreign Subsidiary
and/or (iii) the pledge by Borrower of a perfected security interest in one
hundred percent (100%) of the stock, units or other evidence of ownership of
each Foreign Subsidiary, could reasonably be expected to have an adverse tax
effect on the Borrower, then the Borrower shall only be required to grant and
pledge to Bank a perfected security interest in up to sixty-five percent (65%)
of the stock, units or other evidence of ownership of such Foreign Subsidiary,
and (c) provide to Bank all other documentation in form and substance
satisfactory to Bank, including one or more opinions of counsel satisfactory to
Bank, which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above.  Any document,
agreement, or instrument executed or issued pursuant to this Section 6.10 shall
be a Loan Document. As of the Effective Date, the foregoing provisions of this
Section 6.10 shall not apply to ARI Europe.

6.11

Further Assurances.  Execute any further instruments and take further action as
Bank reasonably requests to perfect or continue Bank’s Lien in the Collateral or
to effect the purposes of this Agreement.  Deliver to Bank, within five (5) days
after the same are sent or received, copies of all correspondence, reports,
documents and other filings with any Governmental Authority regarding compliance
with or maintenance of Governmental Approvals or Requirements of Law or that
could reasonably be expected to have a material effect on any of the
Governmental Approvals or otherwise on the operations of Borrower or any of its
Subsidiaries.

6.12

Post-closing Matters.  Borrower shall deliver the items listed below in the
time-frame specified, in each case in form and substance acceptable to Bank, in
its reasonable discretion:

(a)

on or before the date that is ten (10) days after the Effective Date (or such
later date as Bank shall determine, in its sole discretion), original executed
signature pages to the Loan Documents and other agreement described in Section
3.1 above (other than original executed signature pages to the payoff letters
described in Section 3.1(e) and to the landlord’s consents and bailee waivers
described in Section 3.1(i) and 3.1(j));








-21-







(b)

on or before the date that is thirty (30) days after the Effective Date (or such
later date as Bank shall determine, in its sole discretion), to the extent not
received on the Effective Date, unless waived by Bank, in its reasonable
discretion, executed signature pages to the landlord’s consents and bailee
waivers described in Section 3.1(i) and Section 3.1(j);

(c)

on or before the date that is sixty (60) days after the Effective Date, Borrower
shall have instructed all Account Debtors to remit payments to the Cash
Collateral Account, as further described in Section 6.6(c).

7

NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent:

7.1

Dispositions.  Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment that
is, in the reasonable judgment of Borrower, no longer economically practicable
to maintain or useful in the ordinary course of business of Borrower; (c)
consisting of Permitted Liens and Permitted Investments; (d) consisting of the
sale or issuance of any stock of Borrower permitted under Section 7.2 of this
Agreement; (e) consisting of Borrower’s use or transfer of money or Cash
Equivalents in the ordinary course of its business for the payment of ordinary
course business expenses in a manner that is not prohibited by the terms of this
Agreement or the other Loan Documents.

7.2

Changes in Business, Management, Ownership or Business Locations.  (a) Engage in
or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower and such Subsidiary, as applicable,
or reasonably related thereto; (b) liquidate or dissolve; or (c) (i) fail to
provide notice to Bank of any Key Person departing from or ceasing to be
employed by Borrower within five (5) days after such Key Person’s departure from
Borrower; or (ii) enter into any transaction or series of related transactions
in which the stockholders of Borrower who were not stockholders immediately
prior to the first such transaction own more than forty percent (40%) of the
voting stock of Borrower immediately after giving effect to such transaction or
related series of such transactions (other than by the sale of Borrower’s equity
securities in a public offering or to venture capital or private equity
investors so long as Borrower identifies to Bank the venture capital or private
equity investors at least seven (7) Business Days prior to the closing of the
transaction and provides to Bank a description of the material terms of the
transaction).  

Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Two Hundred
Fifty Thousand Dollars ($250,000) in Borrower’s assets or property) or deliver
any portion of the Collateral valued, individually or in the aggregate, in
excess of Two Hundred Fifty Thousand Dollars ($250,000) to a bailee at a
location other than to a bailee and at a location already disclosed in the
Perfection Certificate, unless the Borrower shall have delivered to Bank a
bailee’s waiver as described in the following sentence, (2) change its
jurisdiction of organization, (3) change its organizational structure or type,
(4) change its legal name, or (5) change any organizational number (if any)
assigned by its jurisdiction of organization.  If Borrower intends to deliver
any portion of the Collateral valued,








-22-




individually or in the aggregate, in excess of Two Hundred Fifty Thousand
Dollars ($250,000) to a bailee, and Bank and such bailee are not already parties
to a bailee agreement governing both the Collateral and the location to which
Borrower intends to deliver the Collateral, then Borrower will first receive the
written consent of Bank, and such bailee shall execute and deliver a bailee
agreement in form and substance satisfactory to Bank.

7.3

Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary).  A Subsidiary may merge or consolidate into
another Subsidiary or into Borrower.

7.4

Indebtedness.  Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5

Encumbrance.  Create, incur, allow, or suffer any Lien on any of its property,
or assign or convey any right to receive income, including the sale of any
Accounts, or permit any of its Subsidiaries to do so, permit any Collateral not
to be subject to the first priority security interest granted herein, in each
case, other than for Permitted Liens, or enter into any agreement, document,
instrument or other arrangement (except with or in favor of Bank) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower or any Subsidiary from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, except as is otherwise permitted in Section
7.1 hereof and the definition of “Permitted Liens” herein.

7.6

Maintenance of Collateral Accounts.  Maintain any Collateral Account except
pursuant to the terms of Section 6.6 hereof.

7.7

Distributions; Investments.  (a) Pay any dividends or make any distribution or
payment or redeem, retire or purchase any capital stock ; or (b) directly or
indirectly make any Investment (including, without limitation, by the formation
of any Subsidiary) other than Permitted Investments, or permit any of its
Subsidiaries to do so.

7.8

Transactions with Affiliates.  Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

7.9

Subordinated Debt.  (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Bank.

7.10

Compliance.  Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in








-23-




Regulation U of the Board of Governors of the Federal Reserve System), or use
the proceeds of any Credit Extension for that purpose; fail to meet the minimum
funding requirements of ERISA, permit a Reportable Event or non-exempt
Prohibited Transaction, as defined in ERISA, to occur, fail to comply with the
Federal Fair Labor Standards Act or violate any other law or regulation, in each
case if such failure or violation could reasonably be expected to have a
material adverse effect on Borrower’s business, or permit any of its
Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

7.11

Fiscal Year End.  Change its fiscal year-end from the fiscal year-end in effect
as of the Effective Date (as of the Effective Date, Borrower’s fiscal year
begins August 1 and ends on July 31 of each annual period).

8

EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1

Payment Default.  Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due (provided that failure by Bank to
timely debit Borrower’s account at Bank for any interest and/or principal
payment will not result in an Event of Default hereunder), or (b) pay any other
Obligation within three (3) Business Days after such Obligation is due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Revolving Line Maturity Date).  During the cure period, the failure
to make or pay any payment specified under clause (b) hereunder is not an Event
of Default (but no Credit Extension will be made during the cure period);

8.2

Covenant Default.  

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.5,
6.6, 6.7, 6.10, 6.11 or violates any covenant in Section 7; or

(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period).  Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;

8.3

Material Adverse Change.  A Material Adverse Change occurs;








-24-







8.4

Attachment; Levy; Restraint on Business.  

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary), or (ii) a notice of lien or levy is filed against any of
Borrower’s assets by any Governmental Authority, and the same under subclauses
(i) and (ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; or

(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting all or any material
part of its business;

8.5

Insolvency.  (a) Borrower or any of its Subsidiaries is unable to pay its debts
(including trade debts) as they become due or otherwise becomes insolvent;
(b) Borrower or any of its Subsidiaries begins an Insolvency Proceeding; or
(c) an Insolvency Proceeding is begun against Borrower or any of its
Subsidiaries and is not dismissed or stayed within thirty (30) days (but no
Credit Extensions shall be made while any of the conditions described in clause
(a) exist and/or until any Insolvency Proceeding is dismissed);

8.6

Other Agreements.  There is, under any agreement to which Borrower is a party
with a third party or parties, (a) any default resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount individually or in the aggregate in excess of One
Hundred Thousand Dollars ($100,000); or (b) any breach or default by Borrower,
the result of which could reasonably be expected to have a material adverse
effect on Borrower’s business;

8.7

Judgments; Penalties.  One or more fines, penalties or final judgments, orders
or decrees for the payment of money in an amount, individually or in the
aggregate, of at least One Hundred Thousand Dollars ($100,000) (not covered by
independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against Borrower by any Governmental
Authority, and the same are not, within ten (10) days after the entry,
assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);

8.8

Misrepresentations.  Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;

8.9

Subordinated Debt.  Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the








-25-




Obligations shall for any reason be subordinated or shall not have the priority
contemplated by this Agreement; or

8.10

Governmental Approvals.  Any Governmental Approval shall have been (a) revoked,
rescinded, suspended, modified in an adverse manner or not renewed in the
ordinary course for a full term or (b) subject to any decision by a Governmental
Authority that designates a hearing with respect to any applications for renewal
of any of such Governmental Approval or that could result in the Governmental
Authority taking any of the actions described in clause (a) above, and such
decision or such revocation, rescission, suspension, modification or non-renewal
(i) causes, or could reasonably be expected to cause, a Material Adverse Change,
or (ii) adversely affects the legal qualifications of Borrower or any of its
Subsidiaries to hold such Governmental Approval in any applicable jurisdiction
and such revocation, rescission, suspension, modification or non-renewal could
reasonably be expected to affect the status of or legal qualifications of
Borrower or any of its Subsidiaries to hold any Governmental Approval in any
other jurisdiction.

9

BANK’S RIGHTS AND REMEDIES

9.1

Rights and Remedies.  Upon the occurrence and during the continuance of an Event
of Default, Bank may, without notice or demand, do any or all of the following:

(a)

declare all Obligations immediately due and payable (but if an Event of Default
described in Section 8.5 occurs all Obligations are immediately due and payable
without any action by Bank);

(b)

stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

(c)

demand that Borrower (i) deposit cash with Bank in an amount equal to at least
105% (110% for Letters of Credit denominated in a Currency other than Dollars),
of the Dollar Equivalent of the aggregate face amount of all Letters of Credit
remaining undrawn (plus all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its good faith business
judgment)), to secure all of the Obligations relating to such Letters of Credit,
as collateral security for the repayment of any future drawings under such
Letters of Credit, and Borrower shall forthwith deposit and pay such amounts,
and (ii) pay in advance all letter of credit fees scheduled to be paid or
payable over the remaining term of any Letters of Credit;

(d)

terminate any foreign exchange forward contracts;

(e)

verify the amount of, demand payment of and performance under, and collect any
Accounts and General Intangibles, settle or adjust disputes and claims directly
with Account Debtors for amounts on terms and in any order that Bank considers
advisable, and notify any Person owing Borrower money of Bank’s security
interest in such funds;  

(f)

make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral.  Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates.  Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay,








-26-




purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Borrower grants Bank a
license to enter and occupy any of its premises, without charge, to exercise any
of Bank’s rights or remedies;

(g)

apply to the Obligations any (i) balances and deposits of Borrower it holds, or
(ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

(h)

ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;

(i)

place a “hold” on any account maintained with Bank and/or deliver a notice of
exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(j)

demand and receive possession of Borrower’s Books; and

(k)

exercise all rights and remedies available to Bank under the Loan Documents or
at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

9.2

Power of Attorney.  Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to:  (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Bank determines reasonable; (d) make, settle, and adjust
all claims under Borrower’s insurance policies; (e) pay, contest or settle any
Lien, charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Bank or a third party as the Code permits.  Borrower hereby appoints Bank as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of Bank’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and Bank is under no further obligation
to make Credit Extensions hereunder.  Bank’s foregoing appointment as Borrower’s
attorney in fact, and all of Bank’s rights and powers, coupled with an interest,
are irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates.

9.3

Protective Payments.  If Borrower fails to obtain the insurance called for by
Section 6.5 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Bank may obtain
such insurance or make such payment, and all








-27-




amounts so paid by Bank are Bank Expenses and immediately due and payable,
bearing interest at the then highest rate applicable to the Obligations, and
secured by the Collateral.  Bank will make reasonable efforts to provide
Borrower with notice of Bank obtaining such insurance at the time it is obtained
or within a reasonable time thereafter.  No payments by Bank are deemed an
agreement to make similar payments in the future or Bank’s waiver of any Event
of Default.

9.4

Application of Payments and Proceeds.  If an Event of Default has occurred and
is continuing, Bank shall have the right to apply in any order any funds in its
possession, whether from Borrower account balances, payments, proceeds realized
as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations.  Bank shall pay any surplus to
Borrower by credit to the Designated Deposit Account or to other Persons legally
entitled thereto; Borrower shall remain liable to Bank for any deficiency.  If
Bank, directly or indirectly, enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Bank shall have the
option, exercisable at any time, of either reducing the Obligations by the
principal amount of the purchase price or deferring the reduction of the
Obligations until the actual receipt by Bank of cash therefor.

9.5

Bank’s Liability for Collateral.  So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for: (a)
the safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c)
any diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person.  Borrower bears all risk of
loss, damage or destruction of the Collateral, other than occasioned by Bank’s
gross negligence or willful misconduct.

9.6

No Waiver; Remedies Cumulative.  Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith.
 No waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given.  Bank’s rights and remedies under this Agreement and the
other Loan Documents are cumulative.  Bank has all rights and remedies provided
under the Code, by law, or in equity.  Bank’s exercise of one right or remedy is
not an election and shall not preclude Bank from exercising any other remedy
under this Agreement or other remedy available at law or in equity, and Bank’s
waiver of any Event of Default is not a continuing waiver.  Bank’s delay in
exercising any remedy is not a waiver, election, or acquiescence.  

9.7

Demand Waiver.  Borrower waives demand, notice of default or dishonor, notice of
payment and nonpayment, notice of any default, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

10

NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three








-28-




(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail or facsimile transmission; (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below.  Bank or Borrower may change
its mailing or electronic mail address or facsimile number by giving the other
party written notice thereof in accordance with the terms of this Section 10.

If to Borrower:

ARI Network Services, Inc.
10850 West Park Place, Suite 1200
Milwaukee, Wisconsin 53224
Attn:  Mr. Darin Janecek
Fax:   414.973.4357
Email: Darin.Janecek@arinet.com
Website URL:  www.arinet.com

If to Bank:

Silicon Valley Bank
230 West Monroe Street, Suite 720
Chicago, Illinois  60606
Attn: Mr. Dennis Grunt
Fax:  (312) 704-1532
Email:  dgrunt@svb.com

with a copy to:

Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Attn:  Michael R. Horner, Esquire
Fax: (617) 692-3442
Email: mhorner@riemerlaw.com

 

 

11

CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

Illinois law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Chicago, Illinois; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank.  Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S.








-29-




mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

This Section 11 shall survive the termination of this Agreement.

12

GENERAL PROVISIONS

12.1

Termination Prior to Revolving Line Maturity Date; Survival.  All covenants,
representations and warranties made in this Agreement shall continue in full
force until this Agreement has terminated pursuant to its terms and all
Obligations have been satisfied.  So long as Borrower has satisfied the
Obligations (other than inchoate indemnity obligations, any other obligations
which, by their terms, are to survive the termination of this Agreement, and any
Obligations under Bank Services Agreements that are cash collateralized in
accordance with Section 4.1 of this Agreement), the Revolving Line may be
terminated prior to the Revolving Line Maturity Date by Borrower, effective
three (3) Business Days after written notice of termination is given to Bank.
 Those obligations that are expressly specified in this Agreement as surviving
this Agreement’s termination shall continue to survive notwithstanding this
Agreement’s termination.

12.2

Successors and Assigns.  This Agreement binds and is for the benefit of the
successors and permitted assigns of each party.  Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion).  Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.

12.3

Indemnification.  Borrower agrees to indemnify, defend and hold Bank and its
directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against:  (i) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower (including reasonable attorneys’
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.

This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.








-30-







12.4

Time of Essence.  Time is of the essence for the performance of all Obligations
in this Agreement.

12.5

Severability of Provisions.  Each provision of this Agreement is severable from
every other provision in determining the enforceability of any provision.

12.6

Correction of Loan Documents.  Bank may correct patent errors and fill in any
blanks in the Loan Documents consistent with the agreement of the parties so
long as Bank provides Borrower with written notice of such correction and allows
Borrower at least ten (10) days to object to such correction.  In the event of
such objection, such correction shall not be made except by an amendment signed
by both Bank and Borrower.

12.7

Amendments in Writing; Waiver; Integration.  No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought.  Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document.  Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver.  The
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.

12.8

Counterparts.  This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, is an original, and all taken together, constitute one Agreement.

12.9

Confidentiality.  In handling any confidential information, Bank shall exercise
the same degree of care that it exercises for its own proprietary information,
but disclosure of information may be made: (a) to Bank’s Subsidiaries or
Affiliates (such Subsidiaries and Affiliates, together with Bank, collectively,
“Bank Entities”); (b) to prospective transferees or purchasers of any interest
in the Credit Extensions (provided, however, Bank shall use commercially
reasonable efforts to obtain any prospective transferee’s or purchaser’s
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order; (d) to Bank’s regulators or as otherwise required in
connection with Bank’s examination or audit; (e) as Bank considers appropriate
in exercising remedies under the Loan Documents; and (f) to third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein.  Confidential information does not include information that is
either: (i) in the public domain or in Bank’s possession when disclosed to Bank,
or becomes part of the public domain (other than as a result of its disclosure
by Bank in violation of this Agreement) after disclosure to Bank; or
(ii) disclosed to Bank by a third party, if Bank does not know that the third
party is prohibited from disclosing the information.








-31-







Bank Entities may use confidential information for the development of databases,
reporting purposes, and market analysis so long as such confidential information
is aggregated and anonymized prior to distribution unless otherwise expressly
permitted by Borrower.  The provisions of the immediately preceding sentence
shall survive the termination of this Agreement.

12.10

Attorneys’ Fees, Costs and Expenses.  In any action or proceeding between
Borrower and Bank arising out of or relating to the Loan Documents, the Bank
shall be entitled to recover its reasonable attorneys’ fees and other costs and
expenses incurred, in addition to any other relief to which it may be entitled.

12.11

Electronic Execution of Documents.  The words “execution,” “signed,” “signature”
and words of like import in any Loan Document shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

12.12

Captions.  The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.

12.13

Construction of Agreement.  The parties mutually acknowledge that they and their
attorneys have participated in the preparation and negotiation of this
Agreement.  In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

12.14

Relationship.  The relationship of the parties to this Agreement is determined
solely by the provisions of this Agreement.  The parties do not intend to create
any agency, partnership, joint venture, trust, fiduciary or other relationship
with duties or incidents different from those of parties to an arm’s-length
contract.

12.15

Third Parties.  Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

12.16

Borrower Liability.  Either Borrower may, acting singly, request Advances
hereunder.  Each Borrower hereby appoints the other as agent for the other for
all purposes hereunder, including with respect to requesting Advances hereunder.
 Each Borrower hereunder shall be jointly and severally obligated to repay all
Advances made hereunder, regardless of which Borrower actually receives said
Advance, as if each Borrower hereunder directly received all Advances.  Each
Borrower waives (a) any suretyship defenses available to it under the Code or
any other applicable law, and (b) any right to require Bank to: (i) proceed
against any Borrower or any other person; (ii) proceed against or exhaust any
security; or (iii) pursue any other remedy.  Bank may exercise or not exercise
any right or remedy it has against any Borrower or any security it holds
(including the right to foreclose by judicial or non-judicial sale)








-32-




without affecting any Borrower’s liability.  Notwithstanding any other provision
of this Agreement or other related document, each Borrower irrevocably waives
all rights that it may have at law or in equity (including, without limitation,
any law subrogating Borrower to the rights of Bank under this Agreement) to seek
contribution, indemnification or any other form of reimbursement from any other
Borrower, or any other Person now or hereafter primarily or secondarily liable
for any of the Obligations, for any payment made by Borrower with respect to the
Obligations in connection with this Agreement or otherwise and all rights that
it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by Borrower with respect to the
Obligations in connection with this Agreement or otherwise.  Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section shall be null and void.  If any payment is made to a Borrower
in contravention of this Section, such Borrower shall hold such payment in trust
for Bank and such payment shall be promptly delivered to Bank for application to
the Obligations, whether matured or unmatured.

13

DEFINITIONS.

13.1

Definitions.  As used in the Loan Documents, the word “shall” is mandatory, the
word “may” is permissive, the word “or” is not exclusive, the words “includes”
and “including” are not limiting, and the singular includes the plural.  As used
in this Agreement, the following capitalized terms have the following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Advance” or “Advances” means a revolving credit loan (or revolving credit
loans) under the Revolving Line.

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Applicable Margin” is the rate per annum set forth under the relevant column
heading below, as determined by Bank quarterly, based on the Compliance
Certificate corresponding with the end of each Fiscal Quarter of Borrower and as
required to be delivered pursuant to Section 6.2(b):

With respect to Term Loans and Advances

Senior Leverage Ratio

LIBOR Loans

Prime Rate Loans

>1.75:1.00

3.25%

1.00%








-33-







Senior Leverage Ratio

LIBOR Loans

Prime Rate Loans

>1.25:1.00 but < 1.75:1.00

3.00%

0.75%

< 1.25:1.00

2.75%

0.50%

Notwithstanding the foregoing, (a) until the delivery of the first Compliance
Certificate corresponding with the end of Borrower’s Fiscal Quarter ending after
the Effective Date, as required to be delivered pursuant to Section 6.2(b), the
Applicable Margin applicable to the Term Loan and Advances under the Revolving
Line shall be the rates corresponding to a Senior Leverage Ratio of 1.75:1.00 in
the foregoing table, (b) if the Borrower fails to timely deliver any of the
financial statements required by Section 6.2 and the related Compliance
Certificate required by Section 6.2(b), by the respective date required
thereunder after the end of any applicable reporting period of the Borrower, the
Applicable Margin applicable to the Term Loans and Advances under the Revolving
Line shall be the rates corresponding to a Senior Leverage Ratio of 1.75:1.00 in
the foregoing table until such financial statements and Compliance Certificate
are delivered, and (c) no reduction to the Applicable Margin shall become
effective at any time when an Event of Default has occurred and is continuing.

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Bank determines that (x)
the Senior Leverage Ratio as calculated by the Borrower as of any applicable
date was inaccurate and (y) a proper calculation of the Senior Leverage Ratio
would have resulted in different pricing for any period, then (i) if the proper
calculation of the Senior Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall automatically and retroactively be obligated
to pay to the Bank, promptly on demand by the Bank, an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period;
provided that such period may not exceed one hundred eighty (180) days prior to
such demand by Bank; and (ii) if the proper calculation of the Senior Leverage
Ratio would have resulted in lower pricing for such period, the Bank shall have
no obligation to repay any interest or fees to the Borrower, but the same shall
be applied to reduce any outstanding Obligations.

“ARI” is defined in the preamble.

“ARI Europe” is ARI Europe, B.V., a company organized and existing under the
laws of The Netherlands and a wholly owned Subsidiary of ARI.

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including any Notice of
Borrowing or other Advance request, on behalf of Borrower.

“Availability Amount” is (a) the Revolving Line minus (b) the outstanding
principal balance of any Advances, it being understood that Advances are only
available following delivery of evidence satisfactory to Bank that Borrower is
in pro forma compliance with the financial covenants contained in Section 6.7.

“Bank” is defined in the preamble hereof.

“Bank Entities” is defined in Section 12.9.








-34-







“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

“Bank Services”  are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its obligations under each of the Loan
Documents to which it is a party, (b) that set forth as a part of or attached as
an exhibit to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including any Notice of Borrowing or other Advance request, on
behalf of such Person, together with a sample of the true signature(s) of such
Person(s), and (d) that Bank may conclusively rely on such certificate unless
and until such Person shall have delivered to Bank a further certificate
canceling or amending such prior certificate.

“Business Day” is any day that is not a Saturday, Sunday or other day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close, except that if any determination of a
“Business Day” shall relate to a LIBOR Advance, the term “Business Day” shall
also mean a day on which dealings are carried on in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that are capital expenditures as determined in accordance
with GAAP, whether such expenditures are paid in cash or financed, plus (b) to
the extent not covered by clause (a), the aggregate of all expenditures by such
Person and its Subsidiaries during such period to acquire by purchase or
otherwise the business or capitalized assets or the capital stock of any other
Person.








-35-







“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

“Claims” is defined in Section 12.3.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of Illinois; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of Illinois, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.




“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit E.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
 The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.








-36-







“Continuation Date” means any date on which Borrower continues a LIBOR Loan into
another Interest Period.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Conversion Date” means any date on which Borrower converts a Prime Rate Loan to
a LIBOR Loan or a LIBOR Loan to a Prime Rate Loan.

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

“Credit Extension” is any Advance, Term Loan, any Overadvance, Letter of Credit,
foreign exchange forward contract, amount utilized for cash management services,
or any other extension of credit by Bank for Borrower’s benefit.

“Currency” is coined money and such other banknotes or other paper money as are
authorized by law and circulate as a medium of exchange.

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

“Default Rate” is defined in Section 2.5(c).

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is the multicurrency account denominated in
Dollars, account number 3300935512, maintained by Borrower with Bank.

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense, plus (e) one-time costs and
other non-recurring fees and expenses incurred in connection with the
transactions under this Agreement, the Ready2Ride








-37-




acquisition and the 50Below acquisition; plus (f) other reasonable non-cash,
including, without limitation, non-cash stock compensation expense, and other
one-time charges reducing Net Income, in each case approved by Bank in writing
as an ‘add back’ to EBITDA.

“Effective Date” is defined in the preamble hereof.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

“Existing Accounts” is defined in Section 6.6(a).

“First Anniversary” is the date that is 365 days after the Effective Date.

“Fiscal Quarter” is each quarterly period ending October 31, January 31, April
30, and July 31 of each fiscal year of Borrower (for clarity, Borrower’s fiscal
year begins August 1 and ends July 31 of each annual period).

“Fixed Charge Coverage Ratio” means with respect to the Borrower and its
consolidated Subsidiaries for any period, the ratio of (a)  (i) EBITDA for such
period minus (ii) the portion of taxes based on income actually paid in cash
during such period minus (iii) Capital Expenditures actually paid in cash
(excluding the principal amount of such expenditures funded with the Credit
Extensions incurred in connection with such expenditures) minus (iv) capitalized
software expense during such period) divided by (b) Fixed Charges for such
period.

“Fixed Charges” means, with respect to Borrower and its consolidated
Subsidiaries for any trailing twelve-month period, the sum (without duplication)
of (a) Interest Expense paid in cash for such period provided, that for the
first three (3) quarterly testing periods occurring after the Effective Date,
the calculation of Interest Expense shall include only the actual cash Interest
Expense actually incurred in such quarterly testing period, plus (b) scheduled
payments actually paid in cash during such period on account of the principal
amount of outstanding Indebtedness of the Borrower and its consolidated
Subsidiaries (including, without limitation, all scheduled principal payments
and prepayments in respect of the Term Loan; provided, that for the first four
(4) quarterly testing periods occurring after the Effective Date, such principal
payments and prepayments shall be deemed to be Four Hundred Fifty Thousand
Dollars ($450,000)).

“Foreign Accounts” is defined in Section 6.6(a).

“Foreign Currency” means lawful money of a country other than the United States.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.








-38-







“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Indebtedness” is, without duplication, (a) indebtedness for borrowed money or
the deferred price of property or services, such as reimbursement and other
obligations for surety bonds and letters of credit, (b) obligations evidenced by
notes, bonds, debentures or similar instruments, (c) capital lease obligations,
and (d) Contingent Obligations.

“Indemnified Person” is defined in Section 12.3.

“Initial Audit” is Bank’s inspection of Borrower’s Accounts, the Collateral, and
Borrower’s Books, with results satisfactory to Bank in its sole and absolute
discretion.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means, with respect to any Person, means all of such
Person’s right, title, and interest in and to the following:




(a)

its Copyrights, Trademarks and Patents;

(b)

any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how and operating manuals;

(c)

any and all source code;

(d)

any and all design rights which may be available to such Person;








-39-







(e)

any and all claims for damages by way of past, present and future infringement
of any of the foregoing, with the right, but not the obligation, to sue for and
collect such damages for said use or infringement of the Intellectual Property
rights identified above; and

(f)

all amendments, renewals and extensions of any of the Copyrights, Trademarks or
Patents.

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).

“Interest Payment Date” means, with respect to any LIBOR Loan, the last day of
each Interest Period applicable to such LIBOR Loan and, with respect to Prime
Rate Loans, the first day of each month (or, if that day of the month does not
fall on a Business Day, then on the first Business Day following such date), and
each date a Prime Rate Loan is converted into a LIBOR Loan to the extent of the
amount converted to a LIBOR Loan.

“Interest Period” means, as to any LIBOR Loan, the period commencing on the date
of such LIBOR Loan, or on the conversion/continuation date on which the LIBOR
Loan is converted into or continued as a LIBOR Loan, and ending on the date that
is one (1), two (2), or  three (3) months thereafter, in each case as Borrower
may elect in the applicable Notice of Conversion/Continuation; provided,
however, that (a) no Interest Period with respect to any LIBOR Loan shall end
later than the Revolving Line Maturity Date, (b) the last day of an Interest
Period shall be determined in accordance with the practices of the LIBOR
interbank market as from time to time in effect, (c) if any Interest Period
would otherwise end on a day that is not a Business Day, that Interest Period
shall be extended to the following Business Day unless, in the case of a LIBOR
Loan, the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
preceding Business Day, (d) any Interest Period pertaining to a LIBOR Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period, and (e) interest shall accrue from and include the
first Business Day of an Interest Period but exclude the last Business Day of
such Interest Period.

“Interest Rate Determination Date” means each date for calculating LIBOR for
purposes of determining the interest rate in respect of an Interest Period.  The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Loan.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and








-40-




finished products, including without limitation such inventory as is temporarily
out of Borrower’s custody or possession or in transit and including any returned
goods and any documents of title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“IP Agreement” is each Intellectual Property Security Agreement executed and
delivered by Borrower to Bank dated as of the Effective Date.

“Key Person” is each of Borrower’s (a) President and Chief Executive Officer,
who is Roy W. Oliver as of the Effective Date and (b) Vice President of Finance
and Chief Financial Officer, who is Darin Janecek as of the Effective Date.  

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

 “LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Loan, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in Dollars are offered to Bank in the
London interbank market (rounded upward, if necessary, to the nearest 0.0001%)
in which Bank customarily participates at 11:00 a.m. (local time in such
interbank market) two (2) Business Days prior to the first day of such Interest
Period for a period approximately equal to such Interest Period and in an amount
approximately equal to the amount of such Advance.

“LIBOR Loan” and “LIBOR Loans” means any Credit Extension that bears interest
based on the LIBOR Rate.

“LIBOR Rate” means, for each Interest Period in respect of LIBOR Loans
comprising part of the same Credit Extension an interest rate per annum (rounded
upward, if necessary, to the nearest 0.0001%) equal to the greater of (i) one
percent (1.00%) and (ii) LIBOR for such Interest Period divided by one (1) minus
the Reserve Requirement for such Interest Period.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the IP
Agreement, any Bank Services Agreement, any subordination agreement, any note,
or notes or guaranties executed by Borrower or any guarantor, and any other
present or future agreement by Borrower and/or any guarantor with or for the
benefit of Bank in connection with this Agreement or Bank Services, all as
amended, restated, or otherwise modified.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower, taken as a whole; or (c) a material
impairment of the prospect of repayment of any portion of the Obligations.  








-41-







“Monthly Financial Statements” is defined in Section 6.2(a).

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.4(a), substantially in the form of Exhibit B, with appropriate
insertions.

“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.5, substantially in the form of Exhibit C, with
appropriate insertions.

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, and other amounts Borrower owes Bank now or
later, whether under this Agreement, the other Loan Documents, or otherwise,
including, without limitation, all obligations relating to Letters of Credit
(including reimbursement obligations for drawn and undrawn Letters of Credit),
cash management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and to perform Borrower’s duties under
the Loan Documents.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

“Overadvance” is defined in Section 2.2.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Payment/Advance Form” means a form given by Borrower to Bank in accordance with
Section 3.4, substantially in the form of Exhibit D.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

(a)

Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;

(b)

Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

(c)

Subordinated Debt;

(d)

unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;








-42-







(e)

Indebtedness incurred as a result of endorsing negotiable instruments received
in the ordinary course of business;

(f)

Indebtedness secured by Liens permitted under clauses (a), (c) and (j) of the
definition of “Permitted Liens” hereunder;

(g)

Indebtedness of Subsidiaries owed to Borrower, in an aggregate principal amount
not to exceed, together with the Investments permitted pursuant to clause (e) of
the definition of “Permitted Investments”, One Hundred Thousand Dollars
($100,000) in any fiscal year;

(h)

extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (g) above; provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

“Permitted Investments” are:

(a)

Investments (including, without limitation, Subsidiaries) existing on the
Effective Date and shown on the Perfection Certificate;

(b)

Investments consisting of Cash Equivalents;

(c)

Investments consisting of the endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of Borrower;

(d)

Investments accepted in connection with Transfers permitted by Section 7.1; and

(e)

additional Investments by Borrower in Subsidiaries after the Effective Date, in
an aggregate principal amount not to exceed, together with the Indebtedness
permitted pursuant to clause (g) of the definition of “Permitted Indebtedness”,
One Hundred Thousand Dollars ($100,000) in any fiscal year;

“Permitted Liens” are:

(a)

Liens existing on the Effective Date and shown on the Perfection Certificate or
arising under this Agreement and the other Loan Documents;

(b)

Liens for taxes, fees, assessments or other government charges or levies, either
(i) not due and payable or (ii) being contested in good faith and for which
Borrower maintains adequate reserves on its Books, provided that no notice of
any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;

(c)

purchase money Liens securing no more than One Hundred Thousand Dollars
($100,000) in the aggregate amount outstanding (i) on Equipment acquired or held
by Borrower incurred for financing the acquisition of the Equipment, or (ii)
existing








-43-




on Equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment;

(d)

Liens of carriers, warehousemen, suppliers, or other Persons that are possessory
in nature arising in the ordinary course of business so long as such Liens
attach only to Inventory, securing liabilities in the aggregate amount not to
exceed One Hundred Thousand Dollars ($100,000) and which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;

(e)

Liens to secure payment of workers’ compensation, employment insurance, old-age
pensions, social security and other like obligations incurred in the ordinary
course of business (other than Liens imposed by ERISA);

(f)

Liens incurred in the extension, renewal or refinancing of the Indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

(g)

leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;

(h)

non-exclusive license of Intellectual Property granted to third parties in the
ordinary course of business, and licenses of Intellectual Property that could
not result in a legal transfer of title of the licensed property that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States;

(i)

Liens arising from attachments or judgments, orders, or decrees in circumstances
not constituting an Event of Default under Sections 8.4 and 8.7; and

 (j)

Liens arising in connection with capital leases (and attaching only to the
property being leased); provided that the Indebtedness relating thereto shall
not exceed an aggregate amount equal to Four Hundred Thousand Dollars ($400,000)
at any one time outstanding.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.








-44-







“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
“Prime Rate” shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).

“Prime Rate Loan” means any Loan that bears interest based on the Prime Rate.

“Prior Lender” is defined in Section 3.1(e).

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System.  Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.

“Responsible Officer” is any of the President and Chief Executive Officer, the
Vice President of Finance, and the Chief Financial Officer of Borrower.  

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.

“Revolving Line” is an aggregate principal amount not to exceed Three Million
Dollars ($3,000,000) outstanding at any time.








-45-







“Revolving Line Maturity Date” is April 26, 2015 (24 months after the Effective
Date).

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

“Second Anniversary” is the date that is 365 days after the First Anniversary.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Senior Leverage Ratio” means, as at the last day of any period, the ratio of (a
Total Senior Indebtedness on such day, to (b)  EBITDA for such period.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.

“Term Loan” is defined in Section 2.1.2(a).

“Term Loan Amount” is defined in Section 2.1.2(a).

“Term Loan Maturity Date” is April 26, 2018 (60 months after the Effective
Date).

“Term Loan Payment” is defined in Section 2.1.2(b).

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Total Senior Indebtedness” means, as of any date of determination, the
aggregate principal amount of all Indebtedness of the Borrower and its
consolidated Subsidiaries owed to Bank at such date, determined on a
consolidated basis in accordance with GAAP.

“Transfer” is defined in Section 7.1.

“Unused Revolving Line Facility Fee” is defined in Section 2.4(b).

 [Signature page follows.]








-46-




















IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the State of Illinois, as of the
Effective Date.

BORROWER:

ARI NETWORK SERVICES, INC.

By  /s/ Darin R. Janecek                                   
Name: Darin R. Janecek                                    
Title: CFO                                                        

PROJECT VIKING II ACQUISITION, INC.


By  /s/ Darin R. Janecek                                   
Name: Darin R. Janecek                                    
Title: CFO                                                        

BANK:

SILICON VALLEY BANK

By  /s/ Dennis Grunt                                      
Name: Dennis Grunt                                      
Title: Vice President                                        














1










EXHIBIT A – COLLATERAL DESCRIPTION

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.











2







EXHIBIT B

FORM OF NOTICE OF BORROWING

ARI NETWORK SERVICES, INC. / PROJECT VIKING II ACQUISITION, INC.

Date:  ______________

To:  Silicon Valley Bank
3003 Tasman Drive
Santa Clara, CA  95054
Attention:  
Email:  

RE:

Loan and Security Agreement dated as of April

, 2013 (as amended, modified, supplemented or restated from time to time, the
“Loan Agreement”), by and among ARI NETWORK SERVICES, INC. (“ARI”), PROJECT
VIKING II ACQUISITION, INC. (“Viking”, and together with ARI, individually and
collectively, jointly and severally, the “Borrower”)  and SILICON VALLEY BANK
(the “Bank”)

Ladies and Gentlemen:

The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.4 of the Loan Agreement, of the borrowing of the Term Loan and .

1.

The Funding Date, which shall be a Business Day, of the requested borrowing is

   _______, 2013.

2.

The Currency of the requested borrowing is U.S. Dollars.

3.

The aggregate amount of the requested Term Loan on the Effective Date is
$4,500,000.

4.

The requested Term Loan shall consist of $___________ of Prime Rate Loans and
$______ of LIBOR Loans.

5.

The duration of the Interest Period for the LIBOR Loans included in the
requested Term Loan shall be [one (1)/ two (2)/ three (3)] __________ months.

6.

The aggregate amount of requested Advances is $

.

7.

The requested Advances shall consist of $___________ of Prime Rate Loans and
$______ of LIBOR Loans.

8.

The duration of the Interest Period for the LIBOR Loans included in the
requested Advances shall be [one (1)/ two (2)/ three (3)] __________ months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Credit Extension
before and after giving effect thereto, and to the application of the proceeds
therefrom, as applicable:





1










(a)

all representations and warranties of Borrower contained in the Loan Agreement
are true, complete and correct in all material respects as of the date hereof;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and

(b)

no Event of Default has occurred and is continuing, or would result from the
disbursement of such proposed Credit Extension.

BORROWER

ARI NETWORK SERVICES, INC.
PROJECT VIKING II ACQUISITION,
 INC.

 

 

 

By:                                                                     

 

Name:                                                                

 

Title:                                                                   

 

 

 

 

 

 




For internal Bank use only

LIBOR Pricing Date

LIBOR

LIBOR Variance

Maturity Date

 

 

____%

 

 

 

 

 





2







EXHIBIT C

FORM OF NOTICE OF CONVERSION/CONTINUATION

ARI NETWORK SERVICES, INC. / PROJECT VIKING II ACQUISITION, INC.

Date:         

           

To:

Silicon Valley Bank
3003 Tasman Drive
Santa Clara, CA  95054
Attention:  
Email:  




RE:

Loan and Security Agreement dated as of April

, 2013 (as amended, modified, supplemented or restated from time to time, the
“Loan Agreement”), by and among ARI NETWORK SERVICES, INC. (“ARI”), PROJECT
VIKING II ACQUISITION, INC. (“Viking”, and together with ARI, individually and
collectively, jointly and severally, the “Borrower”)  and SILICON VALLEY BANK
(the “Bank”)

Ladies and Gentlemen:

The undersigned refers to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 3.5 of the Loan Agreement, of the [conversion]
[continuation] of the Credit Extensions specified herein, that:

1.

The date of the [conversion] [continuation] is
                                           , 20___, relating to that [portion of
the Term Loan] [portion of Advances under the Revolving Line] with an Interest
Period which commenced on [      ].

2.

The aggregate amount of the proposed [portion of the Term Loan] [Advances under
the Revolving Line to be [converted is $                          ] [continued
is $                          ].

3.  

The Loans are to be [converted into] [continued as] [LIBOR] [Prime Rate] Loans.

4.

The duration of the Interest Period for the LIBOR Loans included in the
[conversion] [continuation] shall be [one (1)/ two (2)/ three (3)]
            months.

The undersigned, on behalf of Borrower, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed [conversion] [continuation], before and after giving effect thereto and
to the application of the proceeds therefrom:

(a)

all representations and warranties of Borrower stated in the Loan Agreement are
true, complete and correct in all material respects as of the date hereof;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly





1







 referring to a specific date shall be true, accurate and complete in all
material respects as of such date; and

(b)

no Event of Default has occurred and is continuing, or would result from such
proposed [conversion] [continuation].

BORROWER

ARI NETWORK SERVICES, INC.
PROJECT VIKING II ACQUISITION,
 INC.

 

 

 

By:                                                                     

 

Name:                                                                

 

Title:                                                                   

 

 

 

 

 

 




For internal Bank use only

LIBOR Pricing Date

LIBOR

LIBOR Variance

Maturity Date

 

 

____%

 

 

 

 

 





2







EXHIBIT D

COMPLIANCE CERTIFICATE




TO:

SILICON VALLEY BANK

Date:  

FROM:

ARI NETWORK SERVICES, INC.


PROJECT VIKING II ACQUISITION, INC.




The undersigned authorized officer of ARI NETWORK SERVICES, INC. (“ARI”),
PROJECT VIKING II ACQUISITION, INC. (“Viking”, and together with ARI,
individually and collectively, jointly and severally, the “Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement (the
“Agreement”), between Borrower and Silicon Valley Bank (“Bank”): (1) Borrower is
in complete compliance for the period ending _______________ with all required
covenants except as noted below; (2) unless noted below, there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.  

Attached are the required documents supporting the certification.  The
undersigned certifies that these supporting documents have been prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes.  The undersigned acknowledges
that no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.
 Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.

Please indicate compliance status by circling Yes/No under the “Complies”
column.

 

Reporting Covenants

Required

Complies

 

 

 

Monthly financial statements

Monthly within 30 days

Yes   No

Compliance Certificates

Monthly within 30 days

Yes   No

Annual financial statement (CPA Audited)

FYE within 120 days

Yes   No

10-Q, 10-K and 8-K, if applicable

Within 5 days after filing with SEC

Yes   No

A/R & A/P Agings

Monthly within 30 days

Yes   No

 

The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)





1










________

___________________________________________________________________________________________




Financial Covenants

Required

Actual

Complies

 

 

 

 

Maintain as indicated:

 

 

 

Senior Leverage Ratio (monthly/quarterly)

<2.00:1.00

_____:1.00

Yes   No

Fixed Charge Coverage Ratio (quarterly)

>1.25:1.00

_____:1.00

Yes   No




The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.




Other Matters




Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries?  If yes, provide copies of any such amendments or changes with
this Compliance Certificate.

Yes

No




The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)




--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------




ARI NETWORK SERVICES, INC.

PROJECT VIKING II ACQUISITION, INC.







By:

Name:

Title:

BANK USE ONLY




Received by: _____________________

AUTHORIZED SIGNER

Date:

_________________________




Verified: ________________________

AUTHORIZED SIGNER

Date:

_________________________




Compliance Status:

Yes     No








2










Schedule 1 to Compliance Certificate




Financial Covenants of Borrower




In the event of a conflict between this Schedule and the Agreement, the terms of
the Agreement shall govern.




Dated:

____________________




I.

Senior Leverage Ratio (Section 6.7(a))

Required:

Maintain a Senior Leverage Ratio equal to or less than 2.00 to 1.00, measured on
a trailing twelve month basis ending as of the date of measurement, tested (i)
on the Effective Date, after giving effect to the initial Credit Extensions; and
(ii) (A) monthly when there are outstanding Advances under the Revolving Line as
of the date of measurement, or (B) quarterly, on the last day of each Fiscal
Quarter, so long as there are no outstanding Advances under the Revolving Line
as of the date of measurement




Actual: all amounts measured on a trailing twelve month basis:




A.

The aggregate principal amount of all Indebtedness of the Borrower and its
consolidated Subsidiaries owed to Bank, determined on a consolidated basis in
accordance with GAAP

$                           

B.

1.

Net Income

$                           

 

2. Interest Expense

$                           

 

To the extent deducted from the calculation of Net Income:

$                           

 

3. Depreciation expense and amortization expense

$                           

 

4. Income tax expense

$                           

 

5. One-time costs and other non-recurring fees and expenses incurred in
connection with the transactions under the Agreement, the Ready2Ride acquisition
and the 50Below acquisition

 

$                           




6. Other reasonable non-cash, including, without limitation, non-cash stock
compensation expense, and other one-time charges reducing Net Income, in each
case approved by Bank in writing

$                           

C.

The sum of line B.1 through B.6

$                           

D.

SENIOR LEVERAGE RATIO (line A divided by line C)

                 :1.00




Is line D equal to or less than 2.00:1:00?




                   No, not in compliance

                Yes, in compliance











1









II.

Fixed Charge Coverage Ratio (Section 6.7(b))




Required:  Maintain a Fixed Charge Coverage Ratio, measured on a trailing
twelve-month basis as of the last day of each Fiscal Quarter, equal to or
greater than 1.25:1.00.

Actual: All amounts measured on a consolidated basis, on a trailing twelve month
basis, unless otherwise indicated:




A.

EBITDA (from line I.C above)

$                           

B.

Without duplication, (i) the portion of taxes based on income actually paid in
cash during such period minus (ii) to the extent otherwise permitted and paid
under the Agreement, dividends paid in cash during such period minus (iii)
Capital Expenditures actually paid in cash (excluding the principal amount of
such expenditures funded with the Credit Extensions incurred in connection with
such expenditures) minus (iv) capitalized software expense during such period)

$                           

C.

Adjusted EBITDA (line A minus line B)

$                           

D.

Interest Expense paid in cash for such period provided, that for the first three
(3) quarterly testing periods occurring after the Effective Date, the
calculation of Interest Expense shall include only the actual cash Interest
Expense actually incurred in such quarterly testing period

$                           

E.

Scheduled payments actually paid in cash during such period on account of the
principal amount of outstanding Indebtedness of the Borrower and its
consolidated Subsidiaries (including, without limitation, all scheduled
principal payments and prepayments in respect of the Term Loan; provided, that
for the first four (4) quarterly testing periods occurring after the Effective
Date, such principal payments and prepayments shall be deemed to be Four Hundred
Fifty Thousand Dollars ($450,000))

$                           

F.

Fixed Charges (line D plus line E)

$                           

G.

FIXED CHARGE COVERAGE RATIO (line C divided by line F)

               :1.00




Is line G equal to or greater than 1.25:1.00?




                 No, not in compliance

                 Yes, in compliance








2







EXHIBIT E – LOAN PAYMENT/ADVANCE REQUEST FORM

DEADLINE FOR SAME DAY PROCESSING IS NOON PACIFIC TIME*






Fax To: _____________________           Date: _____________________




LOAN PAYMENT:

ARI NETWORK SERVICES, INC. / PROJECT VIKING II ACQUISITION, INC.

 

 

From Account #                                            

To Account #                                            

                                             (Deposit Account #)

                                            (Loan Account #)

Principal $                                                              

and/or Interest $                                           

Authorized Signature:                                            

and/or Interest $                                           

Print Name/Title:                                                    

 

 

 




LOAN ADVANCE:

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

 

From Account #                                            

To Account #                                            

                                             (Loan Account #)

                                            (Deposit Account #)

Amount of Advance $                                             

 

 

 

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

 

 

Authorized Signature:                                            

Phone Number:                                            

Print Name/Title:                                                    

 

 

 




OUTGOING WIRE REQUEST:

 

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is noon, Pacific Time

 

Beneficiary Name:                                                

 Amount of Wire: $                                            

Beneficiary Bank:                                                 

 Account Number:                                             

City and State:                                                      

 

Beneficiary Bank Transit (ABA) #:                      

Beneficiary Bank Code (Swift, Sort, Chip, etc.):           

 

                                    (For International Wire Only)

Intermediary Bank:                                               

Transit (ABA) #:

For Further Credit to:                                            

Special Instruction:                                               

 

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

 

Authorized Signature:                                            

2nd Signature (if required):                                     

Print Name/Title:                                                    

Print Name/Title:                                                    

Telephone Number:                                               

Telephone Number:                                               

 

 




                                                             

* Unless otherwise provided for any Advance/Term Loan bearing interest at LIBOR.





3





